        Case 1:19-cv-08341-JPO Document 24-3 Filed 04/29/20 Page 1 of 3



educational standards are maintained during school capital modernization projects. These
standard procedures will be applied in school capital modernization projects undertaken by the
School Construction Authority and will be posted and reviewed with all staff in any school
undergoing modernization. Where conditions require it, the standard procedures may be
modified after consultation with the Union.

                            ARTICLE TWENTY-TWO
                     COMPLAINT AND GRIEVANCE PROCEDURES
    A. Policy
    It is the policy of the Board to encourage discussion on an informal basis between a
supervisor and an employee of any employee complaint. Such discussion should be held with a
view to reaching an understanding which will dispose of the matter in a manner satisfactory to
the employee, without need for recourse to the formal grievance procedure. An employee’s
complaint should be presented and handled promptly and should be disposed of at the lowest
level of supervision consistent with the authority of the supervisor.
    In order to accomplish its stated purpose, a grievance conference must be attended by those
individuals who may be able to promote resolution or, if resolution is not possible in a particular
case, to provide the necessary information for a fair determination of the grievance. At the
Chancellor's level, principals will be expected to attend or to have a suitable representative
present at the conference. Failure to attend may result in sustaining the grievance on procedural
grounds.
    Upon request to the head of the school, a Union staff representative shall be permitted to
meet with employees in the unit during their non-working time, within the school, for the
purpose of investigating complaints and grievances, under circumstances which will not interfere
with the paraprofessional program or other school activities. When necessary, any employee in
the unit who is a chapter leader in the school in which the aggrieved employee is assigned will be
given time off to represent the employee in the presentation of his/her grievance.
    B. Informal Complaint Procedures
    It is desirable that any employee having a complaint should discuss it informally with his/her
immediate supervisor or with any other appropriate level of supervision at the school.
    The employee should request an opportunity to discuss the matter and the supervisor should
arrange for the discussion at the earliest possible time. At such informal discussion, the
employee may be accompanied by a Union representative or by another employee in the unit who
is not an official or agent of another employee organization. The Union representative shall be
the chapter leader at the school or a Union representative.
    The objective should be to dispose of the majority of employee complaints in this manner.
    C. Formal Grievance Procedure
    If the matter has not been disposed of informally, an employee having a complaint
concerning any condition of employment within the authority of the Board of Education may,
within a reasonable period of time following the action complained of, present such complaint as
a grievance in accordance with the provisions of this grievance procedure.
    Complaints concerning matters which are not within the authority of the Board should be
presented in accordance with the review procedures of the agency having authority over such
matters.



                                                36
         Case 1:19-cv-08341-JPO Document 24-3 Filed 04/29/20 Page 2 of 3



    The grievance procedure does not apply to complaints concerning discharge, except as set
forth in Article Twenty-Three.
    If a group of employees has the same complaint, a member of the group may present the
grievance in the group’s behalf under this procedure.
    The Union has the right to initiate or appeal a grievance involving alleged violation of any
term of this Agreement. Such grievance shall be initiated with the appropriate Board official.
    Complaints against supervisors will be considered in an expeditious manner in accordance
with the procedures set forth in Article 23 (Special Complaints) of the teacher agreement.
    Following is the procedure for presentation and adjustment of grievances, except that salary
and leave grievances shall be initiated by the Union to the Division of Human Resources at Step
2 of this procedure and the decision shall be treated as a decision of the Chancellor:
    School Level (Step 1)
    The employee shall initiate the grievance at Step 1 with the head of the school as the Board
representative.
    Chancellor Level (Step 2)
    If the grievance is not resolved at Step 1, the Union may appeal from the decision at Step 1 to
the Chancellor within 10 school days after the decision of the head of the school is received.
    When a grievance is appealed to the Chancellor at Step 2, the Union may advise the arbitrator
of that appeal, in order to expedite possible scheduling before the arbitrator in the event that the
grievance is subsequently appealed to the arbitrator.
    Representation
    At each step, the employee may be accompanied by a Union representative. At Step 1, the
Union representative shall be the chapter leader at the school. At Step 2 the Union representative
shall be a Union staff representative.
    Conferences and Decisions
    At each step of this grievance procedure, a conference shall be arranged by the Board
representative, or his/her designee, with the aggrieved employee and his/her representative, if
any. Conferences held under this procedure shall be conducted at a time and place which will
afford a fair and reasonable opportunity for all persons entitled to be present to attend. When
such conferences are held during working hours, employees who participate shall be excused
with pay for that purpose.
    Every attempt should be made to reach a mutually satisfactory resolution of the grievance at
the conference held under this procedure. If the grievance is not resolved at the conference, then
a decision must be rendered by the Board representative. The decision at each step should be
communicated to the aggrieved employee and his/her representative within the following time
limits:
    1. At Step 1, within five school days after the grievance is initiated;
    2. At Step 2, within ten school days after the appeal is received;
    If a satisfactory resolution is not reached or if a decision is not rendered within the time limit
at Step 1 or 2, the Union may appeal the grievance to the next higher step.
    D. Appeals to Arbitration (Step 3)
    A grievance which has not been resolved by the Chancellor at Step 2 may be appealed by the
Union to arbitration. A grievance may not be appealed to arbitration unless a decision has been
rendered by the Chancellor at Step 2, except in cases where the decision on the grievance has not



                                                 37
        Case 1:19-cv-08341-JPO Document 24-3 Filed 04/29/20 Page 3 of 3



been communicated to the aggrieved employee and his/her representative by the Chancellor
within the time limit specified for Step 2 appeals.
    The appeal to arbitration with a copy to the Board, shall be filed within ten school days after
receipt of the decision of the Chancellor. Where no hearing has been held, or no decision has
been issued, within ten school days following receipt of the grievance by the Chancellor at Step
2, the appeal to the arbitration shall be filed within ten school days following the expiration of
the ten-day period.
    A panel of seven arbitrators, or more, shall be designated by mutual agreement of the parties
to serve for any case or cases submitted to them in accordance with their ability to promptly hear
and determine the case or cases submitted.
    Any costs relating to the participation of the arbitrator shall be shared equally by the parties
to the dispute.
    With respect to grievances which involve the application or interpretation of the provisions of
this Agreement the arbitrator shall be without power or authority to make any decision:
    1. Contrary to, or inconsistent with, or modifying or varying in any way, the terms of this
Agreement or of applicable law or rules and regulations having the force and effect of law;
    2. Involving Board discretion or Board policy under the provisions of this Agreement, under
Board by-laws, or under applicable law, except that the arbitrator may decide in a particular case
that such policy was disregarded or that the attempted application of any such term of this
Agreement was so discriminatory, arbitrary or capricious as to constitute an abuse of discretion,
namely whether the challenged judgment was based upon facts which justifiably could lead to the
conclusion as opposed to merely capricious or whimsical preferences or the absence of
supporting factual reasons.
    3. Limiting or interfering in any way the powers, duties and responsibilities of the Board
under its by-laws, applicable law, and rules and regulations having the force and effect of law.
    With respect to grievances which involve the application or interpretation of the provisions of
this Agreement the decision of the arbitrator, if made in accordance with his/her or her
jurisdiction and authority under this Agreement, will be accepted as final by the parties to the
dispute and both will abide by it.
    With respect to all other grievances, if the grievance is not resolved at the conference, then a
report and recommendation of the arbitrator shall be transmitted to the Chancellor. Within ten
school days after the date that the report and recommendation are received by the Chancellor,
he/she shall indicate whether he/she will accept the arbitrator's recommendation. Unless the
Chancellor disapproves the recommendation within ten school days after the date it is received
by him/her, the recommendation shall be deemed to be his/her decision.
    A recommendation of the arbitrator which has been approved by the Chancellor, or which has
not been disapproved by the Chancellor within the ten day limit specified above, shall be
communicated to the aggrieved employee and the Union. If the Chancellor decides to disapprove
a recommendation of the arbitrator, he/she shall notify the aggrieved employee and the Union of
his/her decision.
    Two hundred (200) arbitration dates may be scheduled per year for all UFT grievances. The
use of the two hundred (200) days will governed in all respects by the rules in this Agreement,
including, but not limited to, rules that exclude certain arbitrations from the two hundred (200)
day limit.




                                                38
